 

EXHIBIT 10.1

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (The “Agreement”) is entered into and effective on
October 1, 2013 (the “Effective Date”) by and between Neurotrope, Inc., a Nevada
Corporation (the “Company”), and Robert Weinstein (“Executive”). In
consideration of the mutual covenants and agreements set forth herein, the
parties agree as follows:

 

1.           Employment and Duties. Subject to the terms and conditions of this
Agreement, the Company agrees to employ Executive to serve as Executive Vice
President and Chief Financial Officer. Executive accepts such employment and
agrees to undertake and discharge the duties and responsibilities as may be
prescribed from time to time by the Board of Directors of the Company (the
“Board”) or the Chief Executive Officer of the Company. Executive shall report
to the Chief Executive Officer and the Board. Executive shall devote
substantially all of his business time, attention and effort to the performance
of his duties hereunder, and will not engage in any other business, profession
or occupation for compensation or otherwise that would conflict or interfere
with the performance of such duties either directly or indirectly without the
prior written consent of the Board; provided that, during the period beginning
on the Effective Date and ending on June 30, 2015, Executive may perform
consulting services pursuant to Executive's existing agreements without being in
violation of this provision. It shall not be considered a violation of the
foregoing for Executive to serve on industry, civic, religious or charitable
boards or committees, provided that Executive notify the Board in advance of
undertaking such activities and so long as such service does not individually or
in the aggregate significantly interfere with the performance of Executive’s
responsibilities as an employee of the Company in accordance with this
Agreement.

 

2.           Term. The term of Executive’s employment pursuant to this Agreement
commences on the Effective Date and, unless terminated as set forth in Section
8, shall continue for a period of four (4) years ending on the fourth
anniversary of the Effective Date (the “Initial Term”). Following the Initial
Term, this Agreement shall be extended automatically for successive one (1) year
periods (each, an "Extension Term"), unless either party gives written notice to
the other party at least ninety (90) days prior to the end of the Initial Term
or the then-current Extension Term, as applicable, of its intention not to
extend the term of the Agreement (termination pursuant to the delivery of such
notice by either party, "Non-Renewal", and the Initial Term and any Extension
Term(s), collectively, the “Employment Term”). Notwithstanding the foregoing,
Executive shall at all times be considered an “at will” employee (subject to the
obligations set forth in this Agreement).

 

3.           Salary. During the Employment Term, the Company shall pay Executive
an annual base salary, before deducting all applicable withholdings, of not less
than two hundred forty thousand dollars ($240,000) per year for the period from
the Effective Date to December 31, 2014; and two hundred seventy five thousand
dollars ($275,000) per year for the period January 1, 2015 to December 31, 2015,
all salaries payable at the time and in the manner dictated by the Company’s
standard payroll policies, but not less often than semi-monthly. Such annual
base salary may be reviewed annually and increased (but not decreased) at the
discretion of the Board or a committee thereof provided, however, that such
salary shall, at a minimum, be increased annually, beginning January 1, 2016,
based upon the percentage increase in the Consumer Price Index (“CPI”), as
herein defined, for the immediately preceding year. The percentage increase in
CPI for such year shall be computed by dividing the then-current CPI-U for the
month of January of each year by the CPI-U for the month of January for the
immediately preceding year (for the New York – Northern New Jersey – Long Island
region). The term CPI refers to the Consumer Price Index – All Urban Consumers,
as published by the Bureau of Labor Statistics of the United States Department
of Labor (Such annual base salary, including any increases pursuant to this
Section 3, shall be referred to herein as the “Annual Base Salary”).

 

 

 

 

4.           Other Compensation and Fringe Benefits. In addition to any
executive bonus, retirement, deferred compensation and long-term incentive plans
which the Company may from time to time make available to Executive, Executive
shall be entitled to the following during the Employment Term:

 

a.            all Company benefits generally available to the Company’s officers
in accordance with the terms of those benefit plans;

 

b.            all retirement, life, disability, medical and dental plan benefits
generally available to the Company’s officers in accordance with the terms of
those plans; and

 

c.            an annual incentive bonus of no less than thirty five thousand
dollars ($35,000) for the year ended December 31, 2013; an annual bonus of no
less than fifty thousand dollars ($50,000) for year ended December 31, 2014; and
an annual bonus targeted at fifty percent (50%) of Executive’s Annual Base
Salary for all years beginning January 1, 2015 (the “Annual Bonus”) to be earned
and payable based upon attainment of annual performance goals as determined by
the Board or a committee thereof. Executive’s Annual Bonus opportunity may be
periodically reviewed and increased at the discretion of the Board or a
committee thereof. The Annual Bonus shall be paid not later than March 15 of the
calendar year immediately following the year to which the Annual Bonus relates.

 

5.           Equity Incentive Grant. On the Effective Date, subject to Board
approval, Executive will be granted incentive stock options to purchase six
hundred fifty thousand (650,000) shares of the Company’s common stock (the
“Option”). The Option shall vest with respect one hundred sixty-two thousand
five hundred (162,500) shares on each of the first, second, third and fourth
anniversaries of the Effective Date, subject to the Executive’s continued
employment with the Company on each such day. Employee shall be entitled to
additional options and/or equity based awards as determined in the discretion of
the Board or a committee thereof. All of the Executive's Options and any
subsequent options and/or equity awards shall cease vesting as of the Date of
Termination (defined below); provided that in the event of (i) Executive's
termination for Good Reason (defined below) or (ii) termination of Executive's
employment by the Company without Cause (defined below), Executive's Options and
any subsequent options and/or equity awards will be deemed to have vested as of
the Date of Termination with respect to that number of shares that would have
vested had Executive's employment with the Company continued for a period of one
(1) year after the Date of Termination; and provided, further, that if
Executive's termination for Good Reason or the termination of Executive's
employment by the Company without Cause occurs within six (6) months after the
occurrence of a change of control of the Company (“Change of Control”), then all
of Executive's Options and any subsequent options and/or equity awards will be
deemed to have vested as of the Date of Termination. Change of Control is
defined as: (x) a merger or consolidation of the Company in which the
stockholders of the Company immediately prior to such transaction would own, in
the aggregate, less than fifty percent (50%) of the total combined voting power
of all classes of capital stock of the surviving entity normally entitled to
vote for the election of directors of the surviving entity or (y) the sale by
the Company of all or substantially all the Company's assets in one transaction
or in a series of related transactions.

 

The Option will be issued from the existing Company option plan and will be
subject to and governed by such plan. The Executive shall also be entitled to
any other rights and benefits and subject to any other obligations with respect
to option awards, to the extent and upon the terms provided in the employee
option plan or any agreement or other instrument attendant thereto pursuant to
which such options were granted.

 

2

 

 

6.           Vacation. For and during each calendar year within the Employment
Term, Executive shall be entitled to reasonable paid vacation periods consistent
with Executive’s position and in accordance with the Company’s policies and
practices with respect to its officers, or as the Board may approve: provided,
however, that for each calendar year, Executive shall be entitled to no less
than four (4) weeks of paid vacation, which shall accrue monthly, in arrears,
from the Effective Date. In addition, Executive shall be entitled to such
holidays consistent with the Company’s policies and practices with respect to
its officers.

 

7.           General Expense Reimbursement. In addition to the compensation and
benefits provided herein, the Company shall, upon receipt of appropriate
documentation, reimburse Executive for his reasonable travel, lodging,
entertainment, promotion and other ordinary and necessary business expenses
including, without limitation, full reimbursement for the use of a cellular
phone and other reasonable telephone and communication expenses plus actual
supply expenses associated with Executive’s home office use.

 

8.           Termination of Employment. The Company or Executive may terminate
Executive’s employment at any time and for any reason in accordance with this
Section 8. The Employment Term shall be deemed to have ended on the Date of
Termination (as defined herein).

 

a.            Notice of Termination. Any purported termination of Executive’s
employment (other than by reason of (i) death or (ii) Non-Renewal) shall be
communicated by written Notice of Termination (as defined herein) from one party
to the other in accordance with the notice provisions contained in Section 25.
For purposes of this Agreement, a “Notice of Termination” shall mean a notice
that indicates the Date of Termination (as that term is defined in Section
8(b)), and, with respect to a termination due to Cause (as that term is defined
in Section 8(d), Disability (as that term is defined in Section 8(e) or Good
Reason (as that term is defined in Section 8(f)), sets forth in reasonable
detail the facts and circumstances that are alleged to provide a basis for such
termination. A Notice of Termination from the Company shall specify whether the
termination is with or without Cause or due to Executive’s Disability. A Notice
of Termination from Executive shall specify whether the termination is with or
without Good Reason.

 

b.            Date of Termination. For purposes of the Agreement, “Date of
Termination” shall mean, (i) in the case of termination by reason of Executive's
death, the date of Executive’s death, (ii) in the case of Non-Renewal, the last
day of the Initial Term or the then-current Extension Term, as applicable, and
(iii) in any other case, the date specified in the Notice of Termination (which
date shall not be earlier that the thirtieth (30th) day following the date the
Notice of Termination is given except in the case of termination for Cause, for
which the Company may give less than thirty (30) days' notice, subject to the
procedural requirements set forth in Section 8(d) below).

 

c.            No Waiver. The failure to set for the any fact or circumstance in
a Notice of Termination shall not constitute a waiver of the right to assert
such fact or circumstance in an attempt to enforce any right under or provision
of this Agreement.

 

3

 

 

d.            Cause. For purposes of this Agreement, Cause shall mean: (i) any
material breach of this Agreement by the Executive; (ii) any willful or gross
neglect by the Executive of his duties and responsibilities hereunder; (iii) any
fraud, criminal misconduct, breach of fiduciary duty, dishonesty, gross
negligence or willful misconduct by the Executive in connection with the
performance of his duties and responsibilities hereunder; (iv) the intoxication
of Executive or Executive being under the influence of illegal or illegally
obtained drugs during business hours or while on call, or Executive’s habitual
drunkenness or addiction to drugs (provided that this shall not restrict the
Executive from taking physician-prescribed medication in accordance with the
applicable prescription); (v) the commission by the Executive of any (A) felony
or (B) crime or act of moral turpitude; (vi) any action by the Executive that
may materially impair or damage the reputation of the Company; (vii)
insubordinate disregard of any lawful direction given to the Executive by the
Board; or (viii) significant failure or significant refusal to comply with the
Company's policies and procedures. Except for a significant failure, material
breach or significant refusal which by its nature cannot reasonably be expected
to be cured, Executive shall have ten (10) calendar days after written notice
thereof to Executive by the Company within which to cure any acts constituting
Cause. No act or failure to act on the part of Executive shall be considered
“willful” unless it is done, or omitted to be done, by Executive in bad faith or
without reasonable belief that his action or omission was in the best interests
of the Company. A termination of Executive’s employment for Cause shall be
effected in accordance with the following procedures. The Company shall give
Executive Notice of Termination, setting forth in reasonable detail the specific
conduct of Executive that it considers to constitute Cause and the specific
provision(s) of this Agreement on which it relies, and stating the date, time
and place of the Board Meeting for Cause. The “Board Meeting for Cause” means a
meeting of the Board at which Executive’s termination for Cause will be
considered, that takes place not less than ten (10) and not more than twenty
(20) business days after Executive receives the Notice of Termination. Executive
shall be given an opportunity, together with counsel, to be heard at the Board
Meeting for Cause. Executive’s termination for Cause shall be effective when and
if a resolution is duly adopted at the Board Meeting for Cause by a majority
vote of the entire membership of the Board, stating that in the good faith
opinion of the Board, Executive conducted himself as described in the Notice of
Termination, and that such conduct constitutes Cause under this Agreement.

 

e.            Disability. For purposes of this Agreement, “Disability” means the
Executive is entitled to long-term disability benefits under the Company’s
long-term disability plan or policy as in effect on the Date of Termination, or
if no such policy exists, Executive’s inability to engage in any substantial
gainful activity for a period of at least six (6) months, by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve (12) months, as determined by the Board in good faith.

 

f.             Good Reason. For purposes of this Agreement, a termination for
“Good Reason” means a termination by Executive during the Employment Term based
upon the occurrence (without Executive’s consent) of any of the following:

 

i.a material diminution in Executive’s Annual Base Salary;

 

ii.a material diminution in Executive’s Annual Bonus opportunity;

 

iii.a material diminution in Executive’s authority, duties, or responsibilities
(other than temporarily while Executive is physically or mentally incapacitated,
during the period after which Executive has received notice of acts or events
constituting Cause but prior to the Board Meeting for Cause, or as required by
applicable law);

 

iv.a requirement that Executive have a reporting relationship other than to the
Chief Executive Officer or Board;

 

4

 

 

v.a material breach by the Company of any of its obligations under this
Agreement; or

 

vi.a direction by the Board or Chief Executive Officer of the Company that the
Executive take any action that would constitute a violation of law, including
without limitation, federal securities laws.

 

Executive’s continued employment shall not constitute consent to, or a waiver of
rights with respect to, any act or failure to act constituting Good Reason
hereunder; provided, however, that no such event described above shall
constitute Good Reason unless: (1) Executive gives notice of Termination to the
Company specifying the condition or event relied upon for such termination
within ninety (90) days of the initial existence of such condition or event; (2)
the Company fails to cure the condition or event constituting Good Reason within
thirty (30) days following receipt of Executive’s Notice of Termination; and (3)
Executive actually terminates his employment, by providing written notice to the
Company, within thirty (30) days of the end of the cure period.

 

9.           Obligations of the Company upon Termination. Upon the termination
of Executive’s employment for any reason or no reason, with or without Cause, he
shall be entitled to his accrued but unpaid vacation and Annual Base Salary
through the Date of Termination; any unpaid Annual Bonus for any year prior to
the year in which Executive’s employment terminates; any benefits mandated under
the Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”) or required
under the terms of any death, insurance, or retirement plan, program, or
agreement provided by the Company to which Executive is a party or in which
Executive is a participant, including, but not limited to, any short-term or
long-term disability plan or program, if applicable (collectively, the salary
and benefits described in the preceding sentence shall be referred to herein as
the “Accrued Benefits”).

 

a.            Termination by the Company for a Reason Other than Cause or by
Executive for Good Reason. In addition to the Accrued Benefits, if Executive’s
employment is terminated during the Employment Term by the Company for a reason
other than Cause or by Executive for Good Reason, and subject to Executive's
compliance with Sections 10, 12, and 13, and Executive's execution of a release
of claims in a form provided by the Company and such release becoming effective
within 10 days following the Termination Date, then the Company shall pay
Executive an amount equal to one (1) times his Annual Base Salary, payable in a
single lump sum within fifteen (15) days following such termination. In
addition, if Executive elects health care continuation coverage under COBRA, the
Company shall pay for such health insurance coverage for a period of eighteen
(18) months following the termination of Executive’s employment, as the same
rate as it pays for health insurance coverage for its active employees (with
Executive required to pay for any employee-paid portion of such coverage). For
the avoidance of doubt, notwithstanding anything in this Section 9(a) to the
contrary, if Executive's employment is terminated for any reason set forth in
Section 9(b), below, then Executive shall not be entitled to receive any of the
compensation set forth in this Section 9(a).

 

b.            Termination by Non-Renewal, Termination by the Company for Cause
or by Reason of Death or Disability and Termination by Executive Other Than for
Good Reason. If Executive’s employment is terminated during the Employment Term
(x) by Non-Renewal, (y) by the Company for Cause or due to Executive's death or
Disability or (z) by Executive for any reason other than Good Reason, then
Executive shall not be entitled to receive any of the compensation set forth in
Section 9(a), and shall only be entitled to the Accrued Benefits; provided that
in the event of termination by Non-Renewal or due to the Executive's death or
Disability, Executive shall also be entitled to any unpaid prorated Annual Bonus
for the year in which Executive’s employment terminates.

 

5

 

 

10.         Non-Competition and Non-Solicitation Agreement. Executive
acknowledges and agrees that: (i) as Executive Vice President and Chief
Financial Officer, he will be exposed to some of the most sensitive and
confidential information possessed by the Company and its affiliates, including
strategic plans, marketing plans, information regarding long-term business
opportunities and information regarding the development status of specific
Company products, as well as extensive assessments of the competitive landscape
of the industries in which the Company competes; and (ii) the aforementioned
information represents the product of the Company’s substantial investment in
research and innovation, is critical to the Company’s competitive success, is
disclosed to the Company’s senior leaders only on a strictly confidential basis,
and is not made accessible to the public or to the Company’s competitors.

 

Executive further acknowledges and agrees that the business in which the Company
is engaged is intensely competitive and that his employment by the Company has
required, and will continue to require, that he have access to, and knowledge
of, confidential information of the Company, including, but not limited to,
certain or all of the Company’s methods, information, systems, plans for
acquisition or disposition of products, expansion plans, financial status and
plans, customer lists, client data, personnel information and trade secrets of
the Company.

 

For and in consideration of this exposure to confidential and sensitive
information, and further in consideration of the salary, bonuses, stock and
other incentives set forth in this Agreement, Executive agrees that during his
employment with the Company and for twelve (12) months following the termination
of his employment by any party or for any reason, he will not (a) directly or
indirectly engage in or associate in the United States with any entity engaging
in the business engaged in by the Company with respect to neurological disease
states or any direct competitor of the Company; or (b) solicit, for competitive
business purposes, any customer, partner, or potential customer or partner of
the Company with which Executive was involved as part of his job
responsibilities with the Company.

 

Executive acknowledges that the Company would suffer irreparable harm if he
fails to comply with the provisions of this section, and that the Company would
be entitled to any appropriate relief, including money damages, equitable relief
and attorneys’ fees. Executive further acknowledges that enforcement of the
covenants in this section is necessary to ensure the protection and continuity
of the business and goodwill of the Company and that, due to the proprietary
nature of the business of the Company, the restrictions set forth herein are
reasonable as to geography, duration and scope.

 

11.         Non-Delegation of Executive’s Rights. The obligations, rights and
benefits of Executive hereunder are personal and may not be delegated, assigned
or transferred in any manner by Executive.

 

12.         Nondisclosure of Confidential Information. During the course of
Executive’s employment with the Company, Executive will have access to certain
Confidential Information. Executive agrees to hold in strictest confidence and
not to use, except for the benefit of the Company, or except as provided below,
the Company’s Confidential Information. For purposes of this Agreement,
“Confidential Information” means any information, without regard to firm,
relating to the Company’s and its subsidiaries’ and affiliates’ clients,
operations, finances, and business that derives economic value, actual or
potential, from not being generally known to other persons or entities,
including but not limited to technical or non-technical data, compilation
(including compilations or customer, supplier, or vendor information), programs,
methods, devices, techniques, processes, inventions, improvements, writings,
memoranda, reports, drawings, sketches, financial data, pricing methodology,
formulas, patterns, strategies, studies, business development, software systems,
marketing techniques and lists of customers (including identifying information
about customers), whether or not in writing. Confidential Information includes
information disclosed to the Company by third parties that the Company is
obligated to maintain as confidential. Confidential Information shall not
include any information that: (i) at the time of the disclosure was generally
known to the public; (ii) becomes known to the public through no violation of
this Agreement; or (iii) is disclosed to Executive by a third party that is not
under an obligation to maintain the confidentiality of the information. In the
event that Executive becomes legally compelled to disclose any Confidential
Information, Executive shall provide the Company with prompt written notice of
such requirement prior to any disclosure to allow the Company to seek a
protective order or other remedy and Executive will fully cooperate with the
Company in attempting to obtain that order or remedy.

 

6

 

 

13.         Non Solicitation of Employees and Contractors. Executive agrees that
while Executive is employed with the Company or its affiliates, and for one (1)
year after Executive’s employment with the Company terminates for any reason,
Executive shall not, directly or indirectly, whether on behalf of Executive or
others, solicit, lure, attempt to hire away or hire any individual who is or,
within six (6) months of the date of such action, was an employee of or
independent contractor providing services to the Company or any of its
affiliates.

 

14.         Proprietary Rights. Executive assigns all of Executive’s interest in
any and all inventions, discoveries, improvements and patentable or
copyrightable works initiated, conceived or made by Executive, either alone or
in conjunction with others, during the Employment Term and related to the
Company’s business to the Company or its nominee. Whenever requested to do so by
the Company, Executive shall execute any and all applications, assignments or
other instruments that the Company shall in good faith deem necessary to apply
for and obtain trademarks, patents or copyrights of the United States or any
foreign country or otherwise protect the interest of the Company and its
affiliates therein. These obligations shall continue beyond the conclusion of
the Employment Term with respect to inventions, discoveries, improvement or
copyrightable works initiated, conceived or made by Executive during the
Employment Term.

 

15.         Return of Company Property. Upon termination of Executive’s
employment for any reason or earlier, upon the Company’s request, Executive
shall promptly return to the Company all Property (as defined herein) that has
been entrusted or made available to Executive by the Company. For purposes of
the Agreement, “Property” means all records, files, electronic storage media,
memoranda, reports, price lists, customer lists, drawings, plans, sketches,
keys, codes, computer hardware and software, equipment and other property of any
kind or description prepared, used or possessed by Executive during Executive’s
employment with the Company and, if applicable, any of its affiliates (and any
duplicates of any such property), which relate to the Company or its affiliates,
or the Company’s or its affiliates’ business, products or services.

 

16.         Remedies, Arbitration.

 

a.            In the event of a breach or threatened breach by Executive of any
provision of Section 10, Section 12 or Section 13, Executive consents and agrees
that the Company would be entitled to injunctive relief in a court of
appropriate jurisdiction, without the need to post any bond, and Executive
further consents and stipulates to the entry of such injunctive relief in such a
court prohibiting him from breaching this Agreement. The aforementioned
equitable relief shall be in addition to, not in lieu of, the right of the
Company to claim and recover damages in addition to injunctive relief.

 

7

 

 

b.            Except with respect to actions for injunctive relief involving
Sections 10, 12 or 13 of this Agreement and as otherwise provided in this
Agreement, any disputes relating to enforcement and/or breach of this Agreement
shall be resolved by arbitration to be held in New York City, New York in
accordance with the Employment Arbitration Rules and Mediation Procedures
(“Rules”) of the American Arbitration Association through a single arbitrator
selected in accordance with the Rules. The decision of the arbitrator shall be
rendered within thirty (30) days of the close of the arbitration hearing and
shall include written findings of fact and conclusions of law reflecting the
appropriate substantive law. Judgment upon the award rendered by the arbitrator
may be entered in any court having jurisdiction thereof in the State of New
York. In reaching his or her decision, the arbitrator shall have no authority
(a) to authorize or require the parties to engage in discovery (provided,
however, that the arbitrator may schedule the time by which the parties must
exchange copiers of the exhibits that, and the names of the witnesses whom, the
parties intend to present at the hearing), (b) to change or modify any provision
of this Agreement, or (c) to award punitive damages or any other damages not
measured by the prevailing party’s actual damages and may not make any ruling,
finding or award that does not conform to this Agreement. Each party shall bear
all of his or its own legal fees, costs and expenses of arbitration except for
the costs of the arbitrator which will be shared seventy five percent (75%) by
the Company and twenty five percent (25%) by the Executive.

 

17.         No Mitigation. The Company agrees that, if Executive’s employment
hereunder is terminated during the Employment Term, Executive is not required to
seek other employment or to attempt in any way to reduce any amounts payable to
Executive by the Company hereunder. Further, the amount of any payment or
benefit provided for hereunder shall not be reduced by any compensation earned
by Executive as the result of employment by another employer, by retirement
benefits or otherwise.

 

18.         Entire Agreement and Amendment. This Agreement embodies the entire
agreement and understanding of the parties hereto in respect of the subject
matter of this Agreement, and supersedes and replaces all prior agreements,
understandings and commitments with respect to such subject matter. This
Agreement may be amended only by a written document signed by both parties to
this Agreement.

 

19.         Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York, excluding any conflicts or
choice of law rule or principle that might otherwise refer construction or
interpretation of the Agreement to the substantive law of another jurisdiction,
and any action brought hereunder shall, except as set forth in Section 16, be
brought in a court of competent jurisdiction in the State of New York.

 

20.         Successors. This Agreement shall inure to the benefit of the Company
and its permitted successors and assign. The Company may assign this Agreement
to any successor or assign (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business or
assets of the Company.

 

21.         Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

 

22.         Legal Fees. The Company shall reimburse Executive for reasonable
attorney’s fees and expenses that Executive incurs in connection with the
negotiation, preparation and/or execution of this Agreement up to ten thousand
dollars ($10,000), subject to the receipt by the Company of a statement of fees
and expenses from such attorney. Such payment shall be made promptly upon the
Company’s receipt of the statement of fees. Executive’s submission of
documentation of his reasonable attorney’s fees and the Company’s reimbursement
of such fees shall occur promptly after the execution of this Agreement.

 

8

 

 

23.         Indemnification and Insurance related to Employment by the Company.

 

a.            During the Employment Term, and for five (5) years after
termination of Executive's employment, the Company shall maintain directors’ and
officers’ liability insurance providing coverage to Executive on terms no less
favorable than those provided to other directors and officers of the Company.

 

b.            The Company shall indemnify Executive and hold Executive harmless
from and against any claim, loss or cause of action arising from or out of
Executive’s performance prior to or after the Effective Date and prior to the
termination of Executive’s employment (and within the scope of his employment)
as an officer, director or employee of the Company or any of its subsidiaries or
other affiliates or predecessors or in any other capacity, including any
fiduciary capacity, in which Executive serves at the Company’s request, in each
case to the maximum extent permitted by law and, to the extent more favorable,
to the maximum extent permitted under the Company’s Certificate of Incorporation
and By-Laws; provided that in no case shall the Company be obligated to
indemnify Executive in connection with any action, suit or proceeding initiated
by Executive or the Company related to any contest or dispute between Executive
and the Company with respect to this Agreement or Executive's employment
hereunder The Company shall, consistent with applicable laws, provide for the
advancement to Executive, within ten (10) days of his presentation of invoices
or other appropriate documentation, of expenses incurred or sustained in
connection with any action, suit or proceeding to which Executive or his legal
representatives may be made a party by reason of his being or having been an
officer, director or employee of the Company or any of its subsidiaries or other
affiliates or predecessors or his being or having been engaged in any other
capacity at the Company’s request, subject to Executive's delivery to the
Company of an undertaking adequate under applicable law made by or on behalf of
Executive to repay the amounts so advanced if it shall be ultimately determined
that Executive is not entitled to be indemnified by the Company under this
Agreement. The rights under this Section 23 shall in all cases be on terms no
less favorable to Executive than to other senior executives of the Company and
shall survive the termination of employment and the Employment Term until the
expiration of the applicable statute of limitations.

 

24.         Severability. If any section, subsection or provision hereof is
found for any reason whatsoever to be invalid or inoperative, that section,
subsection or provision shall be deemed severable and shall not affect the force
and validity of any other provision of this Agreement. If any covenant herein is
determined by a count to be overly broad thereby making the covenant
unenforceable, the parties agree and it is their desire that such court shall
substitute a reasonable judicially enforceable limitation in place of the
offensive part of the covenant and that as so modified the covenant shall be as
fully enforceable as if set for the herein by the parties themselves in the
modified form.

 

25.         Notices. Any notice, request, or instruction to be given hereunder
shall be in writing and shall be deemed given when personally delivered or three
(3) days after being sent by United States Certified Mail, postage prepaid, with
Return Receipt Requested, to the parties at their respective addresses set forth
below:

 

To the Company:

 

Neurotrope, Inc.

10372 Hawk’s Vista Street

Plantation, Florida 33324

 

9

 

 

To Executive:

 

Robert Weinstein

60 Hampden Lane

Irvington, New York 10533

 

With Copy to:

 

Steven Pepperman, Esq.

60 East 42nd Street, Suite 1446

New York, NY 10165

 

26.         Waiver or Breach. The waiver by any party of any provisions of this
Agreement shall not operate or be construed as a waiver of any prior or
subsequent breach by the other party.

 

27.         Tax Withholding. The Company or an affiliate may deduct from all
compensation and benefits payable under this Agreement any taxes or withholdings
the Company is required to deduct pursuant to state, federal or local laws.

 

28.         Code Section 4999. To the extent that the amount of any payments
under Sections 9 or 10 or any other payment herein in the nature of compensation
(within the meaning of Section 280G(b)(2) of the Internal Revenue Code of 1986,
as amended (the “Code”)), to or for the benefit of Executive, whether paid or
payable pursuant to the Agreement or otherwise by the Company (the “Payments”),
are subject to the excise tax provisions of Section 4999 or the Code, the
Company shall pay a tax equalization payment (the “Tax Equalization Payment”) in
accordance with this Section 28, in addition to such payments. The Tax
Equalization Payment shall be in an amount that when added to the Payments will
place Executive in the same after-tax (including, without limitation, federal,
state and local income and employment taxes, excise taxes, and any interest and
penalties imposed with respect thereto) position as if the excise tax penalty of
Section 4999 of the Code, did not apply to any of the Payments. The amount of
this Tax Equalization Payment shall be determined by the Company’s independent
accountants and shall be remitted to the applicable United States federal, state
and local tax jurisdictions. All fees of the accounting firm for such
determination shall be borne by the Company. Executive shall notify the Company
in writing of any claim by the Internal Revenue Service that, if successful,
would require the payment by the Company of a Tax Equalization Payment (or an
additional Tax Equalization Payment). Executive shall cooperate with the Company
to determine whether, and how, to contest such claim. The Company shall bear and
pay directly all costs and expenses (including additional taxes, interest and
penalties) incurred in connection with such claim and/or contest and shall
indemnify and hold Executive harmless, on an after-tax basis, for excise tax or
income tax (including interest and penalties with respect thereto) imposed as a
result of such claim and/or contest and payment for costs and expenses. In
accordance with Treasury Regulation Section 1.409A-3, Tax Equalization
Payment(s) shall be made to Executive no later than the end of the calendar year
following the calendar year in which the amount(s) of the applicable taxes are
remitted to the applicable taxing authorities described above.

 

10

 

 

29.         Code Section 409A. To the extent applicable, it is intended that
this Agreement and any payment made hereunder shall be exempt from or comply
with the requirements of Section 409A of the Code, and any related regulations
or other guidance promulgated with respect to such Section by the U.S.
Department of the Treasury or the Internal Revenue Service (“Code Section
409A”). Any provision that would cause the Agreement or any payment hereof to
fail to be exempt from or satisfy Code Section 409A shall have no force or
effect until amended to comply with Code Section 409A. Without limiting the
generality of the foregoing: (i) for all purposes under this Agreement,
reference to Executive’s “termination of employment” (and corollary terms) with
the Company shall be construed to refer to Executive’s “separation from service”
(as determined under Treasury Regulation Section 1.409A-1(h), as uniformly
applied by the Company) with the Company; and (ii) to the extent that any
reimbursement, fringe benefit or other, similar plan or arrangement in which
Executive participated during the term of Executive’s employment under this
Agreement or thereafter provides for a “deferral of compensation” within the
meaning of Code Section 409A of the Code, (x) the amount eligible for
reimbursement or payment under such plan or arrangement in one calendar year may
not affect the amount eligible for reimbursement or payment in any other
calendar year (except that a plan providing medical or health benefits may
impose a generally applicable limit on the amount that may be reimbursed or
paid), and (y) subject to any shorter time periods provided in any expense
reimbursement policy of the Company, any reimbursement or payment of an expense
under such plan or arrangement must be made on or before the last day of the
calendar year following the calendar year in which the expense was incurred. In
the event that Executive is, at the Date of Termination, a “specified employee”
within the meaning of Code Section 409A and any related regulations, no amount
which is nonqualified deferred compensation subject to such Code Section and
regulations shall be paid to Executive prior to the date which is six (6) months
after Executive’s separation from service. If the payments are delayed as a
result of the previous sentence, than on the first business day following the
end of such six (6) month period (or such earlier date upon which such amount
can be paid under Section 409A of the Code without resulting in a prohibited
distribution), the Company shall pay Executive a lump-sum amount equal to the
cumulative amount that would have otherwise been payable to Executive during
such period, plus interest credited form the date of Executive’s separation from
service to the date of payment at the "applicable federal rate” provided for in
Section 7872(f)(2)(A) of the Code in effect as of the date of such separation
from service.

 

30.         Survival. Executive hereby acknowledges that obligations under
Sections 10, 12, and 13 shall survive the termination of Executive’s employment
and of the Employment Term and be binding by their terms at all times subsequent
to the termination of employment for the periods specified therein.
Additionally, upon the expiration or other termination of this Agreement, the
respective rights and obligations of the parties hereto shall survive such
expiration or other termination to the extent necessary to carry out the
intentions of the parties under this Agreement.

 

31.         Acknowledgment of Full Understanding. The Executive acknowledges and
agrees that he has fully read, understands, and voluntarily enters into this
Agreement. The Executive acknowledges and agrees that he has had an opportunity
to ask questions and consult with an attorney of his choice prior to signing
this Agreement.

 

[Signature Page Follows]

 

11

 

  

IN WITNESS WHEREOF the parties have executed this Agreement on the date first
set forth above.

 

  NEUROTROPE, INC.         By:   /s/ Jim New         Its: Chief Executive
Officer         /s/ Robert Weinstein   Robert Weinstein

 

12

 

